Citation Nr: 1611467	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-40 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of compensation benefits for an overpayment in the amount of $37,507.33.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied a waiver of recovery of overpayment.

In January 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system, which was reviewed.  


FINDINGS OF FACT

1.  On March [redacted], 2000, a warrant was issued in Massachusetts for the Veteran's arrest based on assault.

2.  On October [redacted], 2006, the warrant was cancelled as the case was disposed.

3.  After complying with necessary due process requirements, VA retroactively terminated the Veteran's compensation for the period from December 27, 2001, to October [redacted], 2006, based on his fugitive felon status.  This retroactive termination resulted in an overpayment in the calculated amount of $37,507.33.

4.  The Veteran met the definition of a fugitive felon during the period from December [redacted], 2001, to October [redacted], 2006, as the evidence shows the Veteran's bail was forfeited in December 2001.

5.  Recovery of the overpayment balance of $37,507.33, would not be against equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of $37,507.33, does not violate the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  See, e.g., Reyes v. Nicholson, 21 Vet. App. 370 (2007); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In any event, the Veteran was notified of the decision of the Committee on Waivers and Compromises (dated in April 2010), setting forth the general requirements of applicable law pertaining to the claim contesting the validity of an overpayment debt and for waiver of recovery of an overpayment.  The decision informed the Veteran of the reasons that his claim was denied and the evidence that had been considered in denying the claim.  The general advisements were reiterated in the Statement of the Case issued in September 2010.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence.

Additionally, the Veteran presented testimony during his Board hearing relating to his claim.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the applicable law, and prompted the Veteran to ask any questions he might have regarding his claim.  See 38 C.F.R. § 3.103.  The Board is unaware of any additional evidence that is available in connection with this appeal.

II.  Law and Analysis

The RO has determined that the Veteran was overpaid compensation benefits from December [redacted], 2001, to October [redacted], 2006, based on the determination that the Veteran was a "fugitive felon" during this period of time.  This period of overpayment created a debt of $37,507.33.  

In March 2000, the Gloucester District of Massachusetts issued a default warrant for the Veteran's arrest for assault.  Accompanying documentation indicates that the Veteran's bail was forfeited in December 2001.  Subsequently, the warrant was cancelled effective October [redacted], 2006.

In March 2009, the VA Office of the Inspector General informed the RO that there was a warrant for the Veteran's arrest.  In the same month, the RO mailed the Veteran a letter advising him of his "fugitive felon" status and informing him that if he did not submit evidence establishing that the warrant had been cleared within 60 days, VA was required to stop his compensation benefits effective December 27, 2001.  He was advised that his payments would be resumed as of the date the warrant was determined by the warrant agency to have been cleared.  In May 2009, the RO notified the Veteran that his benefits would be discontinued effective December 27, 2001.  He was advised of his appellate rights via the enclosed VA Form 4107 "Your Rights to Appeal Our Decision."  The letter also informed him that the exact amount of the overpayment would be provided in a separate letter.

In May 2009, the Veteran notified VA that the warrant had been dismissed, effective October [redacted], 2006.  He provided a copy of the "Notice of Cancellation Warrant."  

In June 2009, the VA Debt Management Center (DMC) in St. Paul, Minnesota, issued a statement informing the Veteran that he had been overpaid $60,442.33.  The Veteran was informed of his rights via an enclosure titled "Notice of Rights and Obligations."  In August 2009, the Veteran submitted a request to have his debt waived.

In February 2010, the RO informed the Veteran that his compensation benefits would resume effective October [redacted], 2006.

In April 2010, the Veteran's requested waiver was denied.  The Veteran's compensation benefits were terminated effective December 27, 2001, which created an original indebtedness of $60,442.33.  However, the Veteran submitted evidence showing that his warrant was cleared in October 2006.  This reduced the Veteran's debt for the overpayment period by $22,935.00.  The DMC found that there was no finding of fraud, misrepresentation, or bath faith on the part of the Veteran in creation of the indebtedness.  The DMC determined that the debt must be pursued to reverse the unjust enrichment received by the Veteran.

In July 2010, the Veteran submitted a notice of disagreement contesting the denial of the waiver of his debt.

In September 2010, the RO issued a Statement of the Case, finding that the denial of waiver of the Veteran's debt would not be against equity and good conscience.

The Veteran perfected an appeal to the Board in November 2010.

At his January 2016 Board hearing, the Veteran testified that he was not aware that a felony arrest warrant was issued.  He asserted that the warrant was issued for fines associated with unpaid parking tickets.  The Veteran indicated that he remitted payment for his parking tickets on two separate occasions but was told the payment was not received.

The Veteran claims that he is entitled to a waiver of recovery of the debt.

Compensation is not payable on behalf of a veteran for any period during which he or she is a "fugitive felon."  38 U.S.C.A. § 5313B(a); 38 C.F.R. § 3.665(n)(1).

The term "fugitive felon" includes a person who is a fugitive by reason of:  (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or, (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. 
§ 3.665(n)(2).

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2013).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official.  Id.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.2f.

In this case, as set forth above, the record shows that the Gloucester District of Massachusetts issued a default warrant for the Veteran's arrest for assault.  Assault is a felony charge.  Accompanying documentation indicates that the Veteran's bail was forfeited in December 2001.  Subsequently, the warrant was cancelled effective October [redacted], 2006.

The Veteran essentially contends that the warrant for his arrest was invalid because he was not notified.  These contentions have no merit.  The Veteran's bail was forfeited in December 2001, and he testified that he paid fines prior to the issuance of the warrant.  The record demonstrates that the Veteran was aware that he had legal problems in Massachusetts.  The Board does not find the Veteran's contentions to be persuasive.

The record on appeal contains absolutely no basis upon which to conclude that the warrant from March [redacted], 2000, to October [redacted], 2006, was invalid or should otherwise be considered void.  

The Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Although the Veteran contends that he had no notice of the warrant, there is no objective evidence to support his contentions.  Questions regarding his credibility notwithstanding, the Veteran's unsubstantiated allegations, standing alone, are insufficient to rebut the presumption that the warrant at issue was properly issued and remained valid and outstanding until the Court order dismissing it on October [redacted], 2006.

Based on the calculations of the RO, the Veteran was awarded $37,507.33, during this period, to which he had no legal entitlement.  For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665.

Overpayments created by the retroactive discontinuance of VA benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660.

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In this case, the Committee on Waivers and Compromises concluded in its May 2010 decision that the Veteran did not exhibit fraud, misrepresentation, or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.  As discussed above, the Veteran has stated that he was unaware of his fugitive felon status and did not defraud the government.

Thus, the next issue to be addressed is whether a collection of the debt would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In making this determination, consideration will be given to six elements which include (but are not intended to be all-inclusive):  the degree of fault of the debtor; a balancing of faults between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; an, whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

After reviewing the record, and having considered the Veteran's contentions, the Board initially concludes that the Veteran was at fault in the creation of the overpayment, as such was caused by his failure to adhere to the terms and conditions of his release, resulting in a warrant for his arrest.  We also note that he forfeited bail.  Any argument that he was unaware of his status is simply not credible.  Furthermore, there is no indication of any fault on the part of VA in the creation of the overpayment. Prompt action was taken by the RO to reduce benefits upon learning of the Veteran's fugitive felon status.

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, withholding benefits to recover the debt would not defeat the purpose of VA compensation benefits because the Veteran was not entitled to benefits received in light of his fugitive felon status, which resulted in the creation of the debt.  Rather, the Veteran was statutorily prohibited from receiving VA compensation during the period he was a fugitive felon pursuant to legislation intended to deny fugitives the means to maintain themselves in that status.  See, e.g., VAOPGCPREC 7-2002 (Dec. 3, 2002).  The Board finds that the purpose and intent of the fugitive felon statute outweighs any consideration as to the purpose of benefits in this case.
The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  Under such circumstances, to allow him to retain VA benefits would constitute unjust enrichment.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

The Board acknowledges that recovery of the debt may result in financial hardship for the Veteran.  However, considerations of hardship must be weighed against the other factors, which, as discussed above, are against the Veteran's claim.  Most significantly, the Veteran is at fault for creation of the debt, and failure to repay the debt would result in unfair gain to him.  The only reason this debt was created was because of the Veteran's status as a fugitive felon.  The Board finds that waiver of recovery cannot be granted in this matter, despite any showing of financial hardship.

After carefully weighing all relevant factors set forth above, the Board finds that recovery of the indebtedness does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the Veteran and the unjust enrichment which would accrue from a waiver outweigh any factors that would tend to support a waiver of recovery of the overpayment in this case, including financial hardship.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.

As the preponderance of the evidence is against the claim on appeal, the benefit of the doubt rule does not apply, and the benefit sought on appeal must be denied.  38 U.S.C.A. § 5107(b).







	
ORDER

A waiver of recovery of the overpayment of VA compensation benefits in the amount of $37,507.33, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


